Chapman, C. J.
We cannot doubt that the plaintiffs had authority to buy checks. The power conferred on national banks by the U. S. St. of 1864, c. 106, § 8, expressly confers it, in the clause which authorizes them to discount and negotiate promissory notes,, drafts, bills of exchange and other evidences of debt. Dealing in checks is also a part of the usual business of banking, and would be within the general powers of a bank, without special mention. Nor is there any difference, in this respect, between a check payable to bearer and one payable to order. Nor does § 10 of the Gen. Sts. c. 53,* apply to checks, either by its terms, or by its object.
The plaintiffs appear to have bought the check in question in good faith, and presented it for payment in two days thereafter; and this does not appear to have been an unreasonable delay, considering the relative situation of the parties. Thus the case is governed by the case of Ames v. Meriam, 98 Mass. 294, and the plaintiffs are not subject to the defence set up.
The action of Billings against Johnson and these defendants as his trustees cannot affect these plaintiffs; for they were not parties to it, and their rights, as against the defendants, were fixed before the action was brought.

Judgment for the plaintiffs.


 “In any action by an indorsee against the promisor, brought upon a promissory note made after the sixth day of May, eighteen hundred and thirty-nine, and payable on demand, any matter shall be deemed a legal defence which would be a defence to a suit thereupon if brought by the promisee; provided that no matter arising after notice of the indorsement or transfer of such note is given to the promisor shall constitute a defence.”